Title: From James Madison to Mathew Carey, 11 June 1824
From: Madison, James
To: Carey, Mathew


        
          Dr Sir
          Montpr. June 11. 1824
        
        Your letter of June 5th. in behalf of Mr. Saunderson came duly to hand. I have so much confidence in your judgment of his character & scholarship, that I should feel a pleasure in forwarding his views of turning them more to his own account as well as that of others. But I know too little of the condition or wants of the Seminaries in this State, other than its Embryo University, to venture on holding out a prospect to him in any of them. And with respect to the University the arrangements on foot do not permit me to encourage an expectation of employment within that Institution. I can only therefore express for Mr. S. the good wishes to which

your recommendation entitles him, with the continued esteem & respect which I pray you to accept for yourself.
        
          J. M.
        
      